ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Appellant has filed a forceful motion in which he relies, among other cases, on Garza v. State, 156 Texas Cr. Rep. 557, 244 S.W. 2d 817. In the Garza case, the amended motion for new trial alleged the jury misconduct upon which we reversed the conviction. In the case at bar, no mention was made in the motion for new trial of the grounds upon which the appellant now prays for a reversal. The grounds which he did allege were not supported at the hearing.
Remaining convinced that we properly disposed of this case originally, appellant’s motion for rehearing is overruled.